Citation Nr: 0506347	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-32 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
type II. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure. 

5.  Entitlement to an initial compensable evaluation for 
residuals of a back injury.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The issue of entitlement to an initial compensable rated for 
residuals of a back injury is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The evidence of record has not established that the 
veteran has PTSD.

2.  The veteran is not shown to have diabetes mellitus, type 
II, that is etiologically related to active service.  

3.  The veteran is not shown to have bilateral hearing loss 
that is etiologically related to active service. 

4.  The veteran is not shown to have a skin disorder that is 
etiologically related to active service, or herbicide 
exposure during active service.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).  

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).  

4.  A skin disorder was not incurred in or aggravated by 
active service, and is not due to herbicide exposure during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an August 2003 statement of the case the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In April 2002 letters, prior to the initial adjudication of 
the veteran's claims, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159 (b) the RO also satisfied the notice requirements to: 
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio, supra.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2004 personal hearing; service 
medical records; private treatment reports; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
diabetes mellitus and sensorineural hearing loss, are 
entitled to service connection when such disease is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

Regulations provide that service connection will be granted 
for PTSD when there is medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is 
required.  See 38 C.F.R. § 3.304(f) (2004).  With regard to 
the second PTSD element as set forth in 38 C.F.R. § 3.304(f), 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d) (2004).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2004).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
supporting evidence that corroborate the statements to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).  Once independent verification of the 
stressor event has been submitted, the veteran's personal 
exposure to the event may be implied by the evidence of 
record.  A veteran need not substantiate his actual presence 
during the stressor event; the fact that the veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred strongly suggests that he was, in 
fact, exposed to the stressor event.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).

As stated previously, in order for a grant of service 
connection for PTSD to be awarded, there must be evidence 
showing that a current disability exists.  In this case, 
there is no objective medical evidence of record showing that 
the veteran currently has PTSD.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of PTSD.  A psychiatric examination 
at separation in August 1969 was "normal."

At his June 2002 VA examination, the veteran reported that he 
had frequent fire fights with the enemy during service in 
Vietnam, encounters with mines, and experiences being 
rocketed and mortared.  He complained of such current 
symptomatology as anger, irritability, "bad dreams" about 
Vietnam, and emotional detachment.  Following an examination, 
the veteran was diagnosed with chronic and severe alcohol 
dependence, by history that was in partial remission.  The 
examiner also diagnosed a mixed personality disorder and 
stated that there was "insufficient evidence to justify a 
diagnosis of PTSD."  He indicated that the veteran had 
relatively little avoidance behavior and did not experience 
many symptoms of arousal, other than an occasional startle 
response.  The examiner further commented that while the 
veteran did appear to have been exposed to sufficient 
experiences during service to qualify as stressors, assuming 
the information was valid and verified, he did not have a 
diagnosis of PTSD.  

As the record is negative for medical evidence showing that 
the veteran has been diagnosed with PTSD, service connection 
is not warranted.  Thus, a discussion regarding the remaining 
requirements for service connection for PTSD such as the 
existence of credible supporting evidence that the claimed 
stressors occurred or a link between current symptomatology 
and the claimed in-service stressor is unnecessary.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, specifically PTSD, there can be no valid 
claim.  The objective medical evidence of record contains no 
evidence that the veteran has been diagnosed with PTSD.  

Since a formal diagnosis of PTSD has not been made, the 
veteran's claim must be denied.  The Board is cognizant of 
the fact that the veteran feels he has PTSD due to stressful 
experiences during active service; however, he lacks the 
medical expertise necessary to diagnose a specific 
psychiatric disorder.  It is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.

2.	Diabetes mellitus, type II

The veteran is seeking entitlement to service connection for 
diabetes mellitus, type II.  The Board has carefully reviewed 
the evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's and service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service diagnosis, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of diabetes.  An endocrine 
examination at separation in August 1969 was "normal."

With respect to evidence of a current disability, at his June 
2002 VA examination, the veteran reported that he had been 
told he had elevated blood sugars.  He denied a history of 
ketoacidosis and hypoglycemic reactions, and stated that he 
did not follow a diet or have restricted activities.  He also 
denied nocturia, thirst, erectile dysfunction, numbness or 
tingling of the hands or feet, peripheral neuropathy, 
nephropathy, or cataracts or glaucoma.  He stated that he was 
not currently undergoing any treatment for elevated blood 
sugars.  Following an examination, the examiner stated that 
the veteran did not meet the criteria for diagnosed diabetes.  

Absent evidence of diabetes mellitus, type II, occurring 
during active service, or currently, the veteran's service 
connection claim is not warranted.  As noted above, a claim 
for service connection requires medical evidence showing that 
the veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  The record 
contains no evidence that the veteran has been diagnosed 
with, or treated for, diabetes mellitus, type II.  In 
addition, there is no evidence that the veteran has even 
sought treatment for diabetes during service or after.
 
In the absence of two Hickson elements, evidence of a current 
disability and evidence of an in-service disease injury, the 
final Hickson element, a medical nexus opinion, is 
necessarily missing.  Accordingly, the veteran's appeal is 
denied.

As noted previously, to the extent that the veteran contends 
that he has diabetes mellitus that is related to active 
service, it is now well established that a person without 
medical training, such as the veteran, is not competent to 
provide evidence on medical matters such as diagnosis or 
etiology of a claimed condition.  See Espiritu, supra.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from diabetes 
mellitus, type II, that is etiologically related to active 
service.  The appeal is accordingly denied.

3.	Bilateral hearing loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss. The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service disorder, the 
veteran's service medical records contain no complaints, 
treatment, or diagnoses of bilateral hearing loss.  While an 
audiological examination was not conducted at separation in 
August 1969, the veteran denied having any hearing loss on 
his Report of Medical History.

With respect to evidence of a current disability, at the 
veteran's June 2002 VA examination, he denied history of 
deafness or tinnitus.  On examination, it was noted that he 
had no gross auditory impairment.  

Absent evidence of bilateral hearing loss occurring during 
active service, or currently, the veteran's service 
connection claim is not warranted.  As noted above, a claim 
for service connection requires medical evidence showing that 
the veteran currently has the claimed disability.  See 
Degmetich, supra.  The record contains no evidence that the 
veteran has been diagnosed with, or treated for, bilateral 
hearing loss.  In addition, there is no evidence that the 
veteran has even sought treatment for hearing loss during 
service or after.  Therefore, in the absence of two Hickson 
elements, evidence of a current disability and evidence of an 
in-service disease injury, the final Hickson element, a 
medical nexus opinion, is necessarily missing.  

Finally, the Board notes that when deciding disability 
compensation claims, VCAA and implementing regulations 
require VA to provide the veteran with a VA medical 
examination or medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  Such an examination or opinion is necessary if 
the information and evidence of record (including the 
statements made by the veteran) contains competent evidence 
that the claimant has a current disability, persistent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
service; but does not contain sufficient medical evidence to 
decide the claim.  See 38 U.S.C.A. § 5103A(d) (2004).  

In the present case, the record contains no competent medical 
evidence that the veteran had hearing loss during service and 
there is no evidence that the veteran has received treatment 
for hearing loss since separation from service more than 30 
years ago.  Further there is no competent evidence of current 
hearing loss.  As such, the Board finds that further 
development of this issue is not warranted.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran suffers from bilateral 
hearing loss that is etiologically related to active service.  
The appeal is accordingly denied.

4.	Skin disorder

The veteran is seeking entitlement to service connection for 
a skin disorder, to include as a result of herbicide 
exposure.  He contends that he was exposed to Agent Orange 
during active service and has had a skin disorder since that 
time.  He asserts that service connection is therefore 
warranted.

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. §§ 1110, 1113, 1116(a)(3); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-113, 115 Stat. 976 (2001); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military service, there is a rebuttable presumption that the 
following diseases were incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2004).  
For the purposes of § 3.307, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  See 38 C.F.R. § 
3.307(a)(6)(i) (2004).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).  

The Secretary of the Department of Veteran's Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 68 Fed. Reg. 27630-27641 (2003).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 C.F.R. § 3.303(d) (2004); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any skin disorders.  On his August 
1969 Report of Medical History he denied having any skin 
diseases and an examination of the skin was "normal."

A February 2002 report from P.R.P., M.D. noted that he had 
seen the veteran for "numerous cutaneous lesions."  He 
noted that the veteran showed evidence of actinic damage and 
had extensive actinic keratoses.  Two lesions were biopsied 
and revealed hypertrophic actinic keratoses.  The pre-
cancerous nature of the lesions was discussed with the 
veteran.  

At his June 2002 VA examination, the veteran stated that he 
had lesions removed from his forehead and facial area.  No 
ulceration, exfoliation, or crusting was noticed.  There were 
no systemic or nervous manifestations.  On examination, it 
was noted that the veteran had some senile keratotic lesions 
removed.  He was ultimately diagnosed with a history of 
senile keratoses lesions involving the forehead and facial 
area.  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a skin disorder, to 
include as a result of herbicide exposure.  The objective 
medical evidence of record reflects that the veteran's 
current skin disorder was first treated in February 2002, 
more than three decades after service.  Further, actinic 
keratoses, as diagnosed by Dr. P., and senile keratotic, as 
diagnosed by the June 2002 VA examiner, are not disorders for 
which presumptive service connection is in order.  Keratoses 
are not among the enumerated disorders listed in 38 C.F.R. 
§ 3.309 that have been determined by the Secretary, after 
weighing the scientific evidence, as having a positive 
association with exposure to herbicides.   

The Board notes further that there is no competent evidence 
that purports to establish a relationship exists between the 
veteran's current skin disorder and his exposure to 
herbicides in Vietnam.  See Combee, supra.  While the veteran 
claims to have a skin disorder as a result of herbicide 
exposure during service, there is no objective clinical 
evidence of a skin disorder occurring during service or for 
nearly 30 years thereafter.  Further, neither Dr. P. nor the 
June 2002 VA examiner have linked his keratoses to active 
service.  As the evidence fails to show that the veteran had 
a skin disorder during active service, and as no competent 
medical professional has linked the veteran's current 
keratoses to active service, service connection is not 
warranted on a direct basis.

Based on the foregoing, the Board finds that service 
connection for a skin disorder, to include as a result of 
herbicide exposure, is not warranted.  While the Board does 
not doubt the veteran's sincere belief that he has a skin 
disorder as a result of herbicide exposure during active 
service, it is now well-established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as the cause of a claimed 
disability.  See Espiritu, supra.  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for PTSD is denied. 

Service connection for diabetes mellitus, type II, is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for a skin disorder, to include as due to 
herbicide exposure, is denied. 


REMAND

The Board has determined that additional development is 
necessary for the claim of entitlement to an initial 
compensable evaluation for residuals of a back injury.  

Service connection is in effect for residuals of a back 
injury.  The veteran's back disability has been rated as 
noncompensable under the provisions of 38 C.F.R. 4.71a, 
Diagnostic Code 5295.  The Board notes that the Schedule for 
Rating Disabilities pertaining to the spine changed, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).  
The veteran has not been notified of these changes.  
Further, upon review of the record, the Board finds that the 
veteran has not been provided with a complete examination of 
his spine.  Therefore, the Board finds that an examination is 
necessary to fully evaluate the veteran's back disability, 
particularly in view of the recent change in the rating 
criteria.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his residuals of a back 
injury.  Any tests or procedures deemed 
necessary (including x-rays) should be 
conducted.  The examiner should provide 
the range of motion of the spine in 
degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should report all signs and 
symptoms necessary for rating the back 
condition under the latest rating 
criteria. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

2.  The RO should then review the 
veteran's claim, including all additional 
evidence that has been added to the 
record.  The veteran's residuals of a 
back injury should also be reviewed under 
the applicable diagnostic code of 
38 C.F.R. § 4.71a, in effect before and 
after September 26, 2003, if applicable.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


